Citation Nr: 1111716	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-33 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disability.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 1977, from November 1980 to August 1984, and from October 2002 to August 2003.  The Veteran also had service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.  Jurisdiction over the case was subsequently transferred to the Waco, Texas RO.  

Although the Veteran initially requested a Board hearing in his appeal, in October 2008 (through his representative) he withdrew his request.

In April 2010, the Veteran's claims were remanded for further development, including VA examinations.  The requested action was taken regarding the claim for a psychiatric disability, but for the reasons stated below, the hypertension claim is remanded.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have a psychiatric disability attributable to his periods of active service dated from October 1974 to July 1977, or November 1980 to August 1984.  

3.  The Veteran entered service in October 2002 with major depression and adjustment disorder, and it did not increase in severity during service or as a consequence of service.  


CONCLUSION OF LAW

A psychiatric disability was neither caused nor worsened by the Veteran's service, and it preexisted the October 2002 to August 2003 period of service, and was not aggravated thereby.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in January 2006, March 2006, and April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the March 2006 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the January 2006, and March 2006, notices were given prior to the appealed AOJ decision, dated in July 2006.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the etiology and severity of his claimed disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

The Veteran contends his psychiatric disability was caused or worsened by his military service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses are deemed to be a chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by a veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and found that, when no pre- existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the burden then falls on the government to rebut the presumption of soundness.  The Federal Circuit held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  In May 2005, 38 C.F.R. § 3.304 was amended to reflect the Federal Circuit's analysis in Wagner.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of sound condition will govern and the disability will be considered to have been incurred in service if all other requirements for service connection are established.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which a veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).

On the other hand, if a pre-existing disorder is noted upon entry into service, a veteran's claim is not for direct service connection, but rather it is a claim for service-connected aggravation of that disorder.  A pre-existing disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an aggravation claim, the Board must determine, after having found the presence of a pre-existing condition, whether there has been any measurable worsening of the disability during service and whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under Section 1153, the burden falls on a veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

In the Veteran's July 1984 report of medical history at discharge, he indicated that he had frequent trouble sleeping and depression or excessive worry.  

The Veteran was prescribed an anti-depressant in January 1995.  

In the Veteran's October 2002 predeployment medical questionnaire, he indicated that in the past year he sought counseling or care for his mental health.  The Veteran's post-deployment questionnaire, dated in July 2003, showed the Veteran's indication that within the two weeks prior he had little interest or pleasure in doing things.  There was no further comment regarding his indication.  The August 2003 report of medical assessment made no notations of any psychiatric disability or increase in any depressive symptoms.  

The Veteran has recently been diagnosed as having dysthymia, and later diagnosed as having depression and adjustment disorder.  In a letter dated in June 2002 from the Veteran's private therapist, he indicated that the Veteran had been receiving mental health service since March 2002.  In a letter dated in September 2005, the same therapist indicated that the Veteran had received mental health treatment from March 2002 to October 2002, and from September 2003 to February 2004.  In a February 2006 private psychiatric evaluation, he was diagnosed as having dysthymic disorder.  The Veteran's private treatment records are devoid of any finding or link between the Veteran's current psychiatric disability and his active service.  

Pursuant to the Board's April 2010 remand, the Veteran underwent a VA psychiatric examination.  The VA examiner reviewed the Veteran's claims file and thoroughly noted the Veteran's history.  The examiner opined that the Veteran's 1984 report of trouble sleeping, excessive worry, or depression was likely due to his denial of reenlistment following his 1980 to 1984 period of service.  The examiner indicated that there was no formal diagnosis of a psychiatric disability upon discharge in 1984.  The examiner noted that this denial of reenlistment was likely the cause of his notations of worry and depression, but these complaints were acute in nature and resolved once the "stressor" was removed.  As such, the examiner indicated that the Veteran's currently diagnosed dysthymia was less likely than not related to his first two periods of service.  

The examiner opined that there was clear and unmistakable evidence that the Veteran had major depression and adjustment disorder diagnoses prior to his final period of service in October 2002.  The examiner further found that the Veteran's psychiatric disability did not permanently increase in severity beyond the natural progression of the disability.  In so concluding, the examiner noted the Veteran's later diagnosis was that of dysthymia, which he indicated was an improvement from a major depression diagnosis.  The examiner also noted that currently, the Veteran stressors of family problems, death of a family member, and financial problems have contributed to his current diagnosis of adjustment disorder and depression.  

Upon careful review of the evidence of record, the Board finds that the Veteran's psychiatric disability was neither caused or worsened, nor presumed to have been caused by the Veteran's active service.  Additionally, the Board finds that the Veteran's psychiatric disability clearly and unmistakably preexisted his third period of active duty and clearly and unmistakably was not aggravated thereby.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The evidence of record shows no treatment for depressive related conditions in his first and second periods of service.  It is noted that the Veteran reported excessive worry or depression upon discharge in 1984, but no formal psychiatric diagnosis or findings were made.  It appears that the Veteran was first treated for his mental health issues in 1995 as evidenced by a prescription receipt for an anti-depressant.  The May 2010 VA examiner indicated that mild, chronic depression likely had its onset in 2001.  Additionally, the only competent clinical opinion of record finds that the Veteran's currently diagnosed psychiatric disability is not attributable to his active duty, and the stressor that caused his worry and depression in 1984 was likely his rejection from reenlistment.  The May 2010 VA examiner found that to be an acute stressor that had resolved.  There is no clinical opinion to the contrary.  Absent a competent medical opinion directly linking the Veteran's psychiatric disability to service or within a year of discharge from service, service connection must be denied on a direct basis.  

Additionally, the Board finds clear and unmistakable evidence that the Veteran's psychiatric disability preexisted his third period of active duty, and was not aggravated thereby.  The Board acknowledges that the Veteran was not formally noted to have dysthymia or depression in his October 2002 medical assessment, but he reported having been seen for sought counseling or care for his mental health within the previous year.  Also, there are clinical records reflecting mental health treatment since at least March 2002.  Additionally, the May 2010 VA examiner opined that there was clear and unmistakable evidence that his disability preexisted his October 2002-August 2003 period of service as there are diagnoses of major depression and adjustment disorder before this period.  Additionally, the examiner opined that the Veteran's psychiatric disability was not permanently aggravated by his third period of service.  In reaching that opinion, he noted that later diagnoses included dysthymia, instead of the more severe diagnosis of major depression, and this tends to show improvement instead of worsening.  The examiner further related that following this last period of service the Veteran has increased symptoms due to financial, family, and death-related stressors.  Absent clinical evidence showing an increase in disability beyond the natural progression of the preexisting psychiatric disability from October 2002 to August 2003, the Veteran's claim of service connection for a psychiatric disability must also be denied on an aggravation basis.  


ORDER

Service connection for a psychiatric disability is denied.  


REMAND

Upon preliminary review of the evidence of record and in light of the VCAA, the Board finds that further development is necessary regarding the Veteran's claim of service connection for hypertension.  The Board acknowledges that the Veteran's claim was previously remanded in April 2010, but finds that under the circumstances another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board requested that the RO/AMC schedule the Veteran for a VA examination to determine whether his claimed hypertension was caused or worsened by his period of service.  The Board notes that a VA examination was performed in May 2010, but finds it to be inadequate.  

Service treatment records (STRs) dated from October 1974 to July 1977, and November 1980 to August 1984, are devoid of any findings or diagnoses of hypertension.  The Veteran had blood pressure readings of 134/88 in December 1980, and 160/108 in September 1982.  Subsequently, he underwent multiple EKGs and had his blood pressure monitored.  At his separation medical examination in July 1984, his blood pressure was 152/80.  Although he was not specifically diagnosed as having hypertension during his first or second period of service, there is evidence of high blood pressure readings in service.  

During the May 2010 VA examination, the Veteran reported first being diagnosed with hypertension 20 years ago.  The examiner noted that the Veteran denied having high blood pressure in his report of medical history, dated in July 1984.  Also, the examiner noted that STRs from his first two periods of service were devoid of any diagnosis of hypertension, and it was noted upon entrance to his third period of service in October 2002.  The examiner opined that the Veteran's hypertension was less likely than not related to his first two periods of service and it was not manifested within a year of those periods of active duty.  In reaching this opinion, the examiner noted that the Veteran was not treated during these first two periods of service for high blood pressure or hypertension, he denied high blood pressure in his July 1984 report of medical history, and private treatment records dated in the 1990s were devoid of a diagnosis of hypertension.  The examiner, however, did not address the high blood pressure readings noted in his STRs in his second period of service, and whether his current hypertension had its onset in the form of high blood pressure readings during his second period of service.  

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board finds the May 2010 VA examination to be inadequate, the Veteran should be afforded a new VA examination regarding his claimed hypertension.

The evidence of record does not show when his hypertension began, only the Veteran's assertion that it was 20 years ago.  The Board finds that the Veteran should be provided another opportunity to provide the names and contact information for medical treatment he received following separation from service in 1984 and prior to October 2002 showing the onset of hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the contact information for medical providers who initially treated him for hypertension following service.  All attempts to retrieve these records should be associated with the claims file.  Perform any development deemed necessary.  

2.  Following the development above, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing, and render all appropriate diagnoses.  The examiner should then render opinions to the following:

a.  Whether it is at least as likely as not that any current hypertension had its onset in service.  The examiner should specifically address the high blood pressure readings the Veteran had during his second period of service.  

b.  Whether the Veteran's hypertension existed prior to his third period of service.  If so, did it increase in severity beyond the natural progression of the disorder or represent a chronic worsening of the disorder.

The examiner should provide rationale for all opinions given.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


